2015 UT App 136
_________________________________________________________

              THE UTAH COURT OF APPEALS

                       TODD E. MONSON,
                   Petitioner and Appellant,
                               v.
                        SALT LAKE CITY,
                   Respondent and Appellee.

                            Opinion
                       No. 20130778-CA
                       Filed May 29, 2015

           Third District Court, Salt Lake Department
               The Honorable Paul G. Maughan
                          No. 120908738

         Michael P. Studebaker, Attorney for Appellant

         Padma Veeru-Collings, Steven L. Newton, and
          Brandon E. Simmons Attorneys for Appellee

  JUDGE MICHELE M. CHRISTIANSEN authored this Opinion, in
 which JUDGES JAMES Z. DAVIS and STEPHEN L. ROTH concurred.


CHRISTIANSEN, Judge:

¶1      Todd E. Monson appeals from the district court’s dismissal
of his petition for postconviction relief. Monson argues that Salt
Lake City withheld material exculpatory evidence related to
alleged professional misconduct by the Utah Highway Patrol
trooper who arrested him for driving under the influence of
alcohol. Monson claims that this evidence constitutes newly
discovered evidence that entitles him to relief under the Post-
Conviction Remedies Act. We conclude that the evidence Monson
identifies is merely impeachment evidence that the City had no
constitutional obligation to disclose to Monson before he pled
guilty. Monson has therefore failed to demonstrate his entitlement
                      Monson v. Salt Lake City


to any postconviction relief provided for by the Post-Conviction
Remedies Act, and we affirm the district court’s dismissal of his
petition.



                         BACKGROUND

¶2     Monson was arrested by former Utah Highway Patrol
Trooper Lisa Steed in 2009 for driving under the influence of
alcohol. In late 2010, he pled guilty in justice court to a reduced
charge of impaired driving. Monson initially appealed his case to
the district court but then voluntarily withdrew that appeal.

¶3     In 2012, internal Utah Highway Patrol correspondence was
made public regarding disciplinary actions taken against Steed in
2010 for violating various departmental policies. Also made public
was a letter reporting the results of an internal investigation. That
investigation revealed discrepancies between Steed’s written
reports in DUI cases and both the investigator’s observations and
laboratory testing of samples taken from suspects. Monson filed the
present petition for postconviction relief, arguing that this evidence
was newly discovered and entitled him to relief under the Post-
Conviction Remedies Act (the PCRA).

¶4       The district court dismissed Monson’s petition, concluding
that the petition was procedurally barred and that it failed to
demonstrate Monson’s entitlement to relief. The district court first
determined that Monson’s claim was procedurally barred because
he could have challenged Steed’s actions related to the DUI stop at
trial if he had not pled guilty. The court nevertheless reached the
merits of Monson’s arguments, concluding that the evidence
Monson relied on was merely impeachment evidence, that the City
had no obligation to produce it before Monson pled guilty, and that
Monson’s plea was therefore not unknowing or involuntary. The
district court also determined that because the evidence was
impeachment evidence rather than truly exculpatory, Monson had




20130778-CA                       2                2015 UT App 136
                      Monson v. Salt Lake City


failed to demonstrate that no reasonable trier of fact could have
found him guilty in light of this evidence.



              ISSUE AND STANDARD OF REVIEW

¶5      Monson argues that the district court erroneously dismissed
his petition for postconviction relief. We review for correctness the
district court’s dismissal of a petition for postconviction relief.
Medel v. State, 2008 UT 32, ¶ 16, 184 P.3d 1226.



                            ANALYSIS

I. Monson Has Not Demonstrated that His Plea Was Involuntary
                     or Unknowing.

¶6     Monson first argues that he is entitled to postconviction
relief because the City failed to disclose both the internal-
investigation report and the evidence that Steed had been
disciplined for violation of departmental policies. A defendant may
seek relief from a conviction under the PCRA if “the conviction was
obtained . . . in violation of the United States Constitution or Utah
Constitution.” Utah Code Ann. § 78B-9-104(1)(a) (LexisNexis 2012).
However, a defendant who pleads guilty “waives all non-
jurisdictional challenges to [a] conviction,” including pre-plea
constitutional violations. Medel v. State, 2008 UT 32, ¶ 26, 184 P.3d
1226 (alteration in original) (citation and internal quotation marks
omitted). Thus, once a defendant has pled guilty, the “only avenue
for challenging his conviction is to claim that he did not voluntarily
or intelligently enter his plea.” Id. (citation and internal quotation
marks omitted).

¶7     Generally, “the suppression by the prosecution of evidence
favorable to an accused . . . violates due process where the evidence
is material either to guilt or to punishment, irrespective of the good
faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S.




20130778-CA                       3                2015 UT App 136
                       Monson v. Salt Lake City


83, 87 (1963). “Impeachment evidence, . . . as well as exculpatory
evidence, falls within the Brady rule.” United States v. Bagley, 473
U.S. 667, 676 (1985). But “the Constitution does not require the
Government to disclose material impeachment evidence prior to
entering a plea agreement with a criminal defendant” for that plea
to be valid. See United States v. Ruiz, 536 U.S. 622, 633 (2002). Rather,
“for a guilty plea to be rendered involuntary based on the
prosecutor’s failure to disclose evidence, a petitioner must establish
that the evidence withheld by the prosecution was material
exculpatory evidence.” Medel, 2008 UT 32, ¶ 33. If “the undisclosed
evidence was . . . impeachment evidence that neither suggests
factual innocence nor shakes our confidence in the outcome of the
proceedings,” the prosecution’s failure to disclose that evidence
will not render a defendant’s plea involuntary or unknowing. See
id. ¶ 27.

¶8     In Medel v. State, the Utah Supreme Court considered a
defendant’s postconviction petition alleging that the State withheld
both impeachment evidence and the results of a psychological
examination that the defendant argued would have supported a
diminished-capacity defense at trial. 2008 UT 32, ¶¶ 8–9, 11, 12, 184
P.3d 1226. Medel claimed that if the State had disclosed this
evidence to him, he would not have pled guilty and would have
instead gone to trial. Id. ¶¶ 11, 13. The district court denied the
petition, and our supreme court affirmed. Id. ¶ 2. The supreme
court first concluded that because he had pled guilty, Medel could
argue only that the State’s nondisclosure rendered his plea
involuntary. Id. ¶ 27. The court then considered the undisclosed
evidence and determined that the evidence “[did] not suggest
factual innocence” and was thus not exculpatory. Id. ¶¶ 41, 44, 48.
The court therefore determined that the State had no obligation to
disclose the impeachment and affirmative-defense evidence before
accepting Medel’s guilty plea and thus the State’s nondisclosure
did not render Medel’s guilty plea involuntary or unknowing. Id.
¶ 27.




20130778-CA                        4                 2015 UT App 136
                      Monson v. Salt Lake City


¶9      This case is essentially indistinguishable from Medel. Here,
the City’s nondisclosure consists of two categories of evidence:
first, internal disciplinary reports discussing Steed’s failure to
follow departmental policy by (1) performing nonconsensual blood
draws without assistance at the site of traffic stops; (2) leaving her
vehicle without notifying dispatch of a traffic stop; (3) performing
alcohol breath tests before performing field sobriety tests; and (4)
removing her external microphone during a stop and, second, a
report and other evidence suggesting that Steed may have falsified
or misstated information in other DUI cases.

¶10 With respect to the first category of evidence, Steed’s failure
to follow departmental policy regarding the methods by which
officers should conduct traffic and DUI stops simply has no bearing
on Monson’s guilt or innocence. Rather, Steed’s noncompliance
with departmental policy would have, at best, affected her
credibility before a jury, and it would therefore have served merely
as impeachment evidence.

¶11 The second category of evidence consists principally of a
report detailing the results of an internal investigation of Steed’s
police reports. That investigation revealed inconsistencies between
Steed’s police reports and the subsequent toxicology reports on
eleven out of a sample of twenty of her DUI arrest reports. The
investigator also reported discrepancies between Steed’s report and
the investigator’s observations for a particular stop where the
investigator had assisted with a blood draw and personally
inspected the suspect for signs of intoxication. This evidence could
certainly have affected Steed’s credibility in front of a jury in
Monson’s case. However, as the district court observed, Monson
has identified no evidence suggesting that Steed acted improperly
or falsified any information with respect to his particular case.
Evidence that she may have done so in other cases does not prove
that she did so here, particularly in light of the fact that Monson
has never alleged any such improprieties or asserted his own
innocence. Accordingly, the evidence the City withheld was merely
impeachment evidence, not exculpatory evidence that “suggests




20130778-CA                       5                2015 UT App 136
                      Monson v. Salt Lake City


factual innocence []or shakes our confidence in the outcome of the
proceedings.” Medel, 2008 UT 32, ¶ 27.

¶12 Monson argues that Medel is inapposite because “there is no
indication in Medel that the government [took] the active role in
withholding this material as has been clearly demonstrated in the
present matter.” However, Brady v. Maryland makes clear that the
prosecution’s disclosure or nondisclosure of information is to be
evaluated “irrespective of the good faith or bad faith of the
prosecution.” 373 U.S. 83, 87 (1963). It is therefore unclear how
Monson believes the alleged “active” withholding of evidence in
this case should alter the analysis under Brady and its progeny, and
Monson makes no attempt to explain the effect of this claim. We
are therefore not persuaded that Medel is inapplicable here.

¶13 In addition, Monson argues that Tillman v. State requires
reversal of the district court’s ruling. 2005 UT 56, 128 P.3d 1123. In
Tillman, our supreme court concluded that the prosecution had
violated its Brady obligations by failing to disclose transcripts
suggesting that a State witness had been coached. Id. ¶ 92. The
supreme court determined that the transcripts “contain significant
evidence that damages the credibility of the prosecution’s star
witness and undermines critical aspects of the prosecution’s
theory.” Id. The court concluded that the State’s failure to disclose
this impeachment evidence undermined confidence in the
defendant’s sentence. Id. Accordingly, the supreme court affirmed
the district court’s decision to vacate the defendant’s death
sentence and order a new sentencing hearing. Id.

¶14 Tillman is of no help to Monson, however, because the
supreme court’s ruling in Tillman was based on the prosecution’s
failure to disclose the impeachment evidence at trial as required by
Brady. Because Monson pled guilty here, his right to disclosure of
favorable impeachment evidence at trial was never triggered. And
the City had no obligation to disclose impeachment evidence
during the plea-bargaining process. See United States v. Ruiz, 536




20130778-CA                       6                2015 UT App 136
                      Monson v. Salt Lake City


U.S. 622, 629 (2002); Medel v. State, 2008 UT 32, ¶ 28, 184 P.3d 1226.
Thus, Tillman does not alter our conclusion that the City’s
nondisclosure of impeachment evidence does not affect whether
Monson’s plea was knowing and voluntary. We therefore affirm
the district court’s ruling on this claim.

 II. Monson Is Not Entitled to Postconviction Relief on the Basis
         of Newly Discovered Impeachment Evidence.

¶15 Monson also argues that evidence of Steed’s misconduct is
newly discovered evidence that requires the court to vacate his
conviction. A defendant may seek relief from a conviction under
the PCRA if “newly discovered material evidence exists that
requires the court to vacate the conviction or sentence.” Utah Code
Ann. § 78B-9-104(1)(e) (LexisNexis 2012). However, to qualify for
relief, the newly discovered evidence may not be “merely
impeachment evidence.” Id. § 78B-9-104(1)(e)(iii). Because we have
determined that the evidence Monson relies on to seek
postconviction relief is merely impeachment evidence, he is not
entitled to relief from his conviction on this basis. We therefore
affirm the district court’s ruling on this claim.

       III. We Do Not Reach Monson’s Remaining Claims.

¶16 Because we affirm the trial court’s dismissal of Monson’s
petition on its merits, we need not consider Monson’s arguments
that the district court erroneously concluded that his petition was
procedurally barred under the PCRA. In addition, due to our
determination that Monson was ineligible for relief because the
evidence he relies on is merely impeachment evidence, we need not
review the district court’s ruling that Monson failed to demonstrate
that a reasonable jury could not have found him guilty if the City
had disclosed the evidence to Monson. We also need not address
Monson’s related argument that the district court improperly
considered his failure to allege his factual innocence in evaluating
whether he had met that burden.




20130778-CA                       7                2015 UT App 136
                     Monson v. Salt Lake City


                         CONCLUSION

¶17 The evidence of Steed’s disciplinary issues and alleged
misconduct does not bear on Monson’s guilt in this case and would
have served only to impeach Steed’s credibility if Monson had
elected to go to trial. The City was therefore not obligated to
disclose this impeachment evidence to Monson before accepting his
guilty plea, and Monson cannot rely on the City’s nondisclosure to
demonstrate that his plea was involuntary or unknowing.
Moreover, the impeachment evidence does not provide an
independent basis for postconviction relief under the PCRA. We
therefore affirm the district court’s dismissal of Monson’s petition
for postconviction relief.




20130778-CA                      8                2015 UT App 136